Citation Nr: 0844659	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disability, to include arthritis, claimed as secondary to 
a service-connected low back disability.  

2.	Entitlement to service connection for a bilateral hip 
disability, to include arthritis, claimed as secondary to 
a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1945 to July 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Lincoln, Nebraska Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for a bilateral knee disability and 
a bilateral hip disability, both claimed as secondary to a 
low back disability.  In March 2006, a hearing was held 
before a Decision Review Officer (DRO) at the RO.  In July 
2007, a Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are associated with the 
veteran's claims file.  In November 2007, the case was 
remanded for additional development.  

The veteran had also initiated an appeal of the denial of 
service connection for a low back disability.  A July 2008 
rating decision granted service connection for that matter.  
Consequently, it is not before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The veteran's bilateral knee disability, to include 
arthritis, was not manifested in service or in the first 
postservice year; is not shown to be related to his service; 
and is not shown to have been caused by or aggravated by his 
service-connected low back disability.  

2. The veteran's bilateral hip disability, to include 
arthritis, was not manifested in service or in the first 
postservice year; is not shown to be related to his service; 
and is not shown to have been caused by or aggravated by his 
service-connected low back disability.  


CONCLUSIONS OF LAW

1. Service connection for a bilateral knee disability, to 
include arthritis, claimed as secondary to a service-
connected low back disability, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).

2. Service connection for a bilateral hip disability, to 
include arthritis, claimed as secondary to a service-
connected low back disability, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  February 2005 and November 2007 letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See July 2008 
Supplemental Statement of the Case.  The veteran is not 
prejudiced by this process, and it is not alleged otherwise.

The veteran's service treatment records (STRs) are associated 
with his claims file, and available and pertinent postservice 
treatment records have been secured.  The RO arranged for a 
VA examination in May 2008.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's STRs, including the reports of his June 1945 
service entrance examination and July 1946 service separation 
examination, are silent for any complaints, findings, 
treatment, or diagnoses related to a knee or hip disability.

1969 to 1995 private treatment records from Callahan 
Chiropractor Health Center are silent for any complaints, 
findings, treatment, or diagnoses related to a knee or hip 
disability.

February 1990 to December 1994 private treatment records from 
York Medical Clinic show that in February 1990, the veteran 
complained of general muscle and joint discomfort, noted 
particularly in his elbows, shoulders and hands, and also in 
his lower extremities.  In April 1990, he reported that 
although his joint discomforts had improved on medication, he 
was starting to experience discomfort again, particularly in 
the neck, right upper shoulder and into the right shoulder 
and arm area.  After an examination, his physician stated, 
"I do not see a lot of joint changes other than those 
related to his work and farming and the trauma over the 
years."  In December 1993, it was noted that he had a 
history of multiple peripheral joint osteoarthritis.  The 
veteran continued to be seen and treated for osteoarthritis 
in his knees and hips.  In August 1994, it was noted that he 
was anxious to consider a total knee replacement as his 
arthritis had been progressing for the last 10-15 years.  In 
September 1994, it was noted that the veteran's knees 
bothered him mostly after a 5-day work week and that he 
continued to work fairly heavily on a daily basis.  

October 1994 to November 1995 private treatment records from 
the Arthritis Center of Nebraska show that the veteran was 
first seen in October 1994 as a self-referral for bilateral 
knee and hip pain.  He complained of pain for years with 
periodic exacerbations and remissions, and worsening pain in 
the past 6 months.  He indicated that his employment required 
him to stand on concrete all day, and also noted that he had 
had back problems in the past, though they had improved in 
the last 15 years.  The physician assessed generalized 
osteoarthritis and secondary trochanteric bursitis 
bilaterally, and found no evidence of an inflammatory 
condition or arthropathy.  The veteran continued to receive 
periodic treatment through November 1995 for his bilateral 
knee and hip pain, with it being noted in May 1995 that he 
had undergone a left total hip arthroplasty in March 1995.

June 2000 to August 2006 VA outpatient treatment records show 
that in January 2005, the veteran reported having a medical 
history that included osteoarthritis, status post bilateral 
total hip arthroplasties, and degenerative joint disease of 
the lumbosacral spine with chronic low back pain.  The 
veteran was treated for his osteoarthritis again in August 
2005 and April 2006.

A February 2005 letter from Grossmount Hospital states that 
the veteran's medical records no longer exist as they are too 
old.  

A May 2006 letter from Card Medical Group states that the 
veteran's medical records are no longer available as he was 
last seen in 1995.

A May 2006 request for treatment records from E-Ray Medical 
Group, mailed to the address provided by the veteran, was 
returned as undeliverable.  

On May 2008 VA examination, the veteran reported that his 
knee and hip conditions became noticeable and symptomatic 
around 1994 or 1995, and that over the last couple of years 
they have grown progressively worse in a gradual manner.  He 
denied any specific injuries to his knees or hips, and had 
not undergone any surgeries concerning his knees.  On 
physical examination, he exhibited a full range of motion in 
both his knees and hips bilaterally.  After reviewing the 
veteran's claims file, the examiner opined that the veteran's 
bilateral knee and bilateral hip conditions were less likely 
as not due to or aggravated by his low back condition.  He 
explained that the rationale for his opinion was that the 
veteran's knee and hip conditions "developed more recently, 
following 30 to 40 years of farming.  Furthermore, [he] was 
unable to ascertain a history of prolonged gait alteration or 
limping [due] to low back condition which would have led to 
altered body mechanics resulting in an aggravation or 
development of any hip and/or knee joint condition."

In December 2008 written argument, the veteran's 
representative argued that the May 2008 VA examination while 
contemporaneous was not thorough; specifically, he argued 
that the examination "did not address or rationalize whether 
or not the veteran's present day service-connected back 
disability aggravates his present day nonservice-connected 
bilateral knee/hip disorder."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. §  3.303.  

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection is also warranted where a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, 
the threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two (i.e., that the service connected disability caused 
or aggravated, See Allen v. Brown, 7 Vet. App. 439, the 
nonservice-connected disability.  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The evidence shows the veteran has osteoarthritis of the 
knees and osteoarthritis of the hip, which is status post 
bilateral total hip arthroplasty.  However, his STRs are 
silent for a knee or hip disability, and there is no evidence 
that arthritis of the hip or knee was manifested to a 
compensable degree in the first year following the veteran's 
discharge from active duty.  Consequently, service connection 
for a bilateral knee disability and/or bilateral hip 
disability on the basis that they became manifest in service 
and persisted, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  
Furthermore, there is no competent evidence in the record 
showing or suggesting that the veteran's bilateral knee 
disability and/or bilateral hip disability are somehow 
directly related to his service.  Notably, the veteran has 
not argued that his bilateral knee or hip disabilities are 
directly related to his service.

The veteran's theory of entitlement in this matter is one of 
secondary service connection; he alleges that his bilateral 
knee and hip disabilities are due to his service-connected 
low back disability.  As was noted above, there are three 
requirements that must be met to substantiate a claim of 
secondary service connection.  Of these, it is shown that he 
has bilateral knee and hip disabilities (including 
osteoarthritis), the disabilities for which service 
connection is sought, and that he has a service connected 
disability, low back disability.  What he must still show to 
substantiate his claims, is that the service connected low 
back disability caused or aggravated his bilateral knee and 
hip disabilities.  He has not presented (or identified for VA 
to secure) any competent (medical) evidence in these matters.  
Consequently, the only competent (medical) evidence of record 
that specifically addresses the matter of a nexus between the 
veteran's bilateral knee and hip disabilities and his low 
back disability is the May 2008 VA examination that was 
secured by the RO.  That opinion, in essence, is to the 
effect that the veteran's bilateral knee disability and 
bilateral hip disability are not due to or aggravated by his 
low back disability, but are conditions that have developed 
more recently as a result of his 30-40 year history of 
farming.  Furthermore, there was no ascertainable history of 
a prolonged gait alteration or limping due to his low back 
disability which would have led to altered body mechanics 
resulting in an aggravation or development of any knee or hip 
joint conditions.  As this opinion was by a physician (who 
would be qualified to provide it), was based on a review of 
the record, and included an explanation of the rationale for 
the opinion, it has substantial probative value.  And because 
there is no competent (medical) evidence to the contrary, the 
opinion is persuasive.  The veteran's own statements relating 
his current bilateral knee and hip disabilities, including 
osteoarthritis, to his service-connected bilateral low back 
disability are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

The veteran's representative has argued that the May 2008 VA 
examination "did not address or rationalize whether or not 
the veteran's present day service-connected back disability 
aggravates his present day nonservice-connected bilateral 
knee/hip disorder."  However, as was noted above, in the 
examiner's rationalization of his opinion, he explained that 
there was no evidence that the veteran's low back disability 
had caused him to have a prolonged gait alteration or limping 
that would have led to an altered body mechanic that would 
have aggravated or caused the development of a hip or knee 
joint condition.  Consequently, the Board finds that the May 
2008 VA examination was both contemporaneous and thorough.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims.  Accordingly, they must be denied.


ORDER

Service connection for bilateral knee disability, to include 
arthritis, claimed as secondary to a service-connected low 
back disability is denied.

Service connection for bilateral hip disability, to include 
arthritis, claimed as secondary to a service-connected low 
back disability is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


